16‐1958‐cv 
Ladjevardian v. Republic of Argentina 

                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A
SUMMARY ORDER FILED ON OR AFTER  JANUARY  1,  2007 IS PERMITTED AND IS GOVERNED BY
FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURTʹS  LOCAL  RULE  32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE  EITHER  THE  FEDERAL  APPENDIX  OR AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION
ʺSUMMARY  ORDERʺ).    A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the  17th day of October, two thousand sixteen. 

PRESENT:            DENNY CHIN, 
                    SUSAN L. CARNEY, 
                               Circuit Judges. 
                    KATHERINE B. FORREST, 
                             District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
MOHAMMAD LADJEVARDIAN, LAINA CORP.,  
PENRIN SERVICES B.V.I., LAYMAN B.V., BAKA N.V., 
TROYTON CONSULTANTS LTD., SPHINX OVERSEA 
LTD., BLUEVIEW HOLDINGS LTD., JAHANSOOZ  
SALEH,  
                        Plaintiﬀs‐Appellants, 

MEHDI SHARIFAN, KAMBIZ ANSARI, TIAL INC.  
B.V.I., MOZAFAR JANDAGHI, FARIDEH JANDAGHI, 
MOWDAR CORP., 
                     Plaintiﬀs, 

                              v.                                                              16‐1958‐cv 

          *   Judge Katherine B. Forrest, United States District Court for the Southern District
of New York, sitting by designation. 
THE REPUBLIC OF ARGENTINA, 
                    Defendant‐Appellee, 
                 
THE BANK OF NEW YORK MELLON, 
                    Non‐Party‐Appellee. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFFS‐APPELLANTS:                                   JESSICA J. SLEATER, Andersen Sleater LLC, 
                                                             New York, New York. 

FOR DEFENDANT‐APPELLEE:                                      CARMINE D. BOCCUZZI, Michael M. 
                                                             Brennan, Richard Freeman, Clearly Gottleib 
                                                             Steen & Hamilton LLP, New York, New York. 

FOR NON‐PARTY‐APPELLEE:                                      ERIC A. SHAFFER and Evan K. Farber, Reed 
                                                             Smith LLP, New York, New York.  

                    Appeal from the United States District Court for the Southern District of 

New York (Griesa, J.). 

                    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.  

                    Plaintiﬀs‐appellants (ʺappellantsʺ), who hold bonds issued by and 

judgments against defendant‐appellee the Republic of Argentina (the ʺRepublicʺ), 

appeal from a May 26, 2016 opinion and order of the United States District Court for the 

Southern District of New York denying appellantsʹ motions for writs of execution and 

turnover orders directed at purported Argentine assets held by two non‐party financial 

institutions, JPMorgan Chase & Co. (ʺJPMʺ) and Bank of New York Mellon (ʺBNYMʺ).  




                                                               ‐ 2 ‐ 
BNYM intervenes as a non‐party in opposition to the appeal.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal.   

              On February 5, 2016, the Republic announced a global proposal for 

settling the claims of all holders of outstanding defaulted Argentine bonds.  

Bondholders owning the vast majority of outstanding claims thereafter entered into 

settlement agreements with the Republic.  Appellants did not.  The district court 

authorized the Republic to issue additional bonds to raise the funds to pay the 

settlements.  The Republic raised $9.371 billion.   

              On April 21, 2016, the Republic entered into a settlement trust agreement 

with BNYM (the ʺAgreementʺ), naming BNYM as trustee.  The Agreement provided 

that on the closing date, BNYM would receive the proceeds from the bond sales and 

thereafter would hold the funds in trust for the benefit of the settlement beneficiaries.  

On April 26 and 29, 2016, appellants moved under Federal Rule of Civil Procedure 69(a) 

for writs of execution and turnover orders against the Republic, JPM, and BNYM, 

pursuant to New York Civil Practice Law and Rules (ʺCPLRʺ) §§ 5225(b) and 5230, 

targeting the proceeds from the bond issuance that were ʺnot [being] used to payʺ 

settlements with other bondholders.  Joint App. at 26‐29.  In their reply brief to the 

district court below, appellants abandoned their claim to any assets held by JPM.  The 




                                            ‐ 3 ‐ 
district court denied their motion for a writ of execution and turnover order as to 

BNYM.1 

                       Appellants argue that the district court (1) abused its discretion in 

determining that appellants are not entitled to a turnover order against the BNYM trust 

funds, (2) erred in determining that the trust funds were immune from execution under 

the Foreign Sovereign Immunities Act (ʺFSIAʺ), and (3) abused its discretion in denying 

appellantsʹ motion for discovery.  Because we conclude that the district court did not 

abuse its discretion in denying the motion for a writ of execution and turnover order 

against BNYM, we need not address appellantsʹ FSIA argument. 

                       We review a denial of a writ of execution and turnover order for abuse of 

discretion.  See Aurelius Capital Partners, LP v. Republic of Argentina, 584 F.3d 120, 129 (2d 

Cir. 2009).  CPLR § 5225(b) permits a judgment creditor to obtain assets that are owned 

by the judgment debtor but in the possession of a third party when two requirements 

are met:   first, the judgment debtor has an interest in the property; and second, the 

judgment debtor is entitled to possess the property, or, in the alternative, the judgment 

creditorʹs rights are superior to those of the party in possession.  Beauvais v. Allegiance 

Sec., Inc., 942 F.2d 838, 840 (2d Cir. 1991).  Here, the district court correctly denied 

appellantsʹ motion for a writ of execution and turnover order because the Republic does 


                                                 
           1   The district court noted that ʺJPMʹs only role in the bond issuance was as an 
initial purchaser of bonds for resale to its clients,ʺ and it did not receive any bond proceeds.  
Special App. at 5. 


                                                     ‐ 4 ‐ 
not have an interest in the trust funds, the Republic is not entitled to possess the trust 

funds, and the appellants do not have rights to the trust funds that are superior to 

BNYMʹs rights.   

               The Agreement provided that the Republic irrevocably assigned its ʺright 

to receive the full amount of the [proceeds from the bond sale] upon the closing . . . of 

the issuance of the New Bondsʺ to be held by the trustee for the benefit of the 

bondholders who had entered into settlement agreements.  Joint App. at 185.  It left the 

Republic without ʺany right, title or interest (including, for the avoidance of doubt, 

proprietary or reversionary interest) of any kindʺ in the proceeds.  Id. at 187.  This 

language is unambiguous, and appellantsʹ argument that the Republic has an interest in 

the trust funds is directly contradicted by the plain language of the Agreement.  The 

BNYM account is not, as appellants suggest, an ordinary bank account, but a trust.  See 

In re Doman, 890 N.Y.S.2d 632, 634 (2d Depʹt 2009) (express trust requires, inter alia, 

ʺactual delivery of the fund or property, with the intention of vesting legal title in the 

trusteeʺ (emphasis added)).  BNYM is the trustee of the account, not the Republicʹs 

agent.  Chauﬀeurs, Teamsters & Helpers, Local No. 391 v. Terry, 494 U.S. 558, 586 (1990) 

(Kennedy, J., dissenting) (ʺA trustee is not an agent.  An agent represents and acts for 

his principal . . . .  [A trustee] has no principal.ʺ (quoting Taylor v. Davis, 110 U.S. 330, 

334‐35 (1884))).  The Agreement does not require instruction from the Republic; it 

instructs BNYM to deliver the trust funds to the beneficiaries in accordance with the 



                                              ‐ 5 ‐ 
Agreementʹs settlement procedures, and provides that BNYM can take or refuse to take 

action in its sole discretion.   

               Finally, appellants argue that the Republic has an interest in the surplus 

funds in the trust account.  The Agreement provides that any surplus trust funds shall 

be paid to the Banco Central de la República Argentina (ʺBCRAʺ) for application against 

the debt the Republic owes to BCRA.  Appellants argue that the Republic and BCRA are 

the same entity.  We presume that an instrumentality of a foreign state has separate 

juridical status and appellants carry the burden of proving that BCRA is not entitled to 

separate recognition.  EM Ltd. v. Republic of Argentina, 473 F.3d 463, 479 (2d Cir. 2007).  

Appellantsʹ representation that BCRA participated in the April 2016 bond oﬀering and 

received the proceeds on behalf of Argentina is insuﬃcient to carry their burden.  See 

First Natʹl City Bank v. Banco Para El Comercio Exterior de Cuba, 462 U.S. 611, 628‐29 (1983) 

(presumption overcome where instrumentality is ʺso extensively controlled by its 

owner that a relationship of principal and agent is created,ʺ or instrumentalityʹs 

separate status would ʺwork fraud or injusticeʺ).   

               Appellants also fail to meet the second step of § 5225(b).  As the district 

court correctly held, ʺeven if the Republic had a theoretical interest in the proceeds, it 

could not possess them because it could not claw them back from BNYM or the Trustʹs 

beneficiaries.ʺ  Special App. at 8.  Moreover, appellants have not established that their 

rights to the trust funds are superior to the rights of BNYM, which has a legal interest in 



                                             ‐ 6 ‐ 
the funds as they are holding them in trust for the beneficiaries.  Accordingly, 

appellants are not entitled to a turnover order pursuant to § 5225(b).  

              In the final sentence of their motion for a writ of execution and turnover 

order, appellants requested discovery ʺif the Court requires more information to 

identify the specific accounts with Argentinaʹs proceeds in the U.S.ʺ  Pls.ʹ Mem. of Law 

at 9, Ladjevardian v. Republic of Argentina, No. 06‐cv‐3276 (S.D.N.Y. April 29, 2016), ECF 

No. 45.  The district court decided it did not need that information to decide the motion 

and denied the informal request for discovery.  Appellants argue that the district court 

abused its discretion by denying their request.  The district court invited appellants to 

make a motion for discovery using proper procedures.  They did not do so.  In these 

circumstances, there was no abuse of discretion. 

                                      *       *      * 

              We have reviewed appellantsʹ remaining arguments and conclude they 

are without merit.  Accordingly, we AFFIRM the order of the district court.   

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 7 ‐